


117 HR 1362 IH: Broadening Online Opportunities through Simple Technologies Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1362
IN THE HOUSE OF REPRESENTATIVES

February 25, 2021
Mr. Moolenaar (for himself, Mr. Bishop of Georgia, Mr. Panetta, Mrs. McClain, Mr. Huizenga, and Mr. Bergman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Internal Revenue Code of 1986 to allow a refundable credit against tax for the purchase of communications signal boosters in areas with inadequate broadband internet access service, and for other purposes.


1.Short titleThis Act may be cited as the Broadening Online Opportunities through Simple Technologies Act or the BOOST Act. 2.Broadband Internet communications signal booster credit (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 37 the following new section:

36C.Broadband internet communications signal booster credit
(a)In generalIn the case of an individual who elects the application of this section, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to 75 percent of so much of the qualified signal booster expenditures of the taxpayer for the taxable year as does not exceed $400. (b)Qualified signal booster expendituresFor purposes of this section—
(1)In generalThe term qualified signal booster expenditures means amounts paid or incurred by the taxpayer for the purchase of any communications signal booster for use by the taxpayer in a principal residence (within the meaning of section 121) of the taxpayer which is located in an unserved area. (2)Communications signal boosterThe term communications signal booster means a device the first use of which is with the taxpayer and that receives a wireless signal, or a commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)) signal—
(A)in order to increase the strength or range of such signal, and (B)in connection with retransmitting a broadband internet access service signal. 
(3)Unserved areaThe term unserved area means an area eligible for funding under phase 1 or phase 2 of the Rural Digital Opportunity Fund established by the Federal Communications Commission in the Report and Order in the matter of Rural Digital Opportunity Fund and Connect America Fund that was adopted by the Commission on January 30, 2020 (FCC 20–5). (4)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).
(c)Credit allowed for only 1 taxable yearAn election by the taxpayer to have this section apply may not be made for any taxable year if such an election is in effect for the taxpayer for any preceding taxable year. (d)Regulations and guidanceThe Secretary shall, in consultation with the Federal Communications Commission, prescribe such regulations, and provide such other guidance, as may be necessary to carry out the purposes of this section.
(e)TerminationThis section shall not apply to any amounts paid or incurred in any taxable year beginning after December 31, 2025.. (b)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting before the item relating to section 26 the following new item:


Sec. 36C. Broadband internet communications signal booster credit..
(c)Conforming amendmentSection 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
3.Sense of CongressIt is the sense of the Congress that the Federal Communications Commission should establish maps of areas eligible for funding under phase 2 of the Rural Digital Opportunity Fund as expeditiously as possible.  